COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Stella D. Salmeron v. Atascocita Forest Community Association

Appellate case number:   01-20-00616-CV

Trial court case number: 1140217

Trial court:             County Civil Court at Law No. 1 of Harris County

        On July 27, 2021, this Court issued an opinion dismissing this appeal for lack of
jurisdiction. On August 12, 2021, appellant Stella D. Salmeron filed a “Motion For Extend of
Time to File a Motion to Rehearing,” requesting an extension of “160 days, or what . . . the
Honorable Court may deem appropriate” to file a motion for rehearing.

       Appellant’s motion is granted in part. The Court grants an extension of thirty days from
the date of this order for appellant to file her motion for rehearing. Appellant’s motion for
rehearing is due on September 18, 2021. No further extensions will be granted.

       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                      Acting individually

Date: August 19, 2021